Title: To James Madison from William Buchanan, ca. 15 January 1804
From: Buchanan, William
To: Madison, James


Letter not found. Ca. 15 January, Île de France. Transmits a 15 Jan. 1804 “Return of the Cargoes arrived at and Shipped from the Isle of France from the first of July 1803 to the first of January 1804” listing thirty ships (DNA: RG 59, CD, Port Louis, vol. 1; two copies; 1 p. each; both docketed by Wagner). The second copy of the enclosure, headed “Return of American Vessels arrived at The Isle of France and Bourbon from the first of July 1803 To the first of January 1804,” omits the cargoes and dates of arrival but includes three vessels not listed on the first copy.
